 
EXHIBIT 10.3
 
[logo.jpg]
STATE BOARD OF ADMINISTRATION 
OF FLORIDA
 
1801 HERMITAGE BOULEVARD 
TALLAHASSEE, FLORIDA 32308 
(850) 488-4406
 
POST OFFICE BOX 13300 
32317-3300
RICK SCOTT 
GOVERNOR 
AS CHAIRMAN
 
JEFF ATWATER 
CHIEF FINANCIAL OFFICER 
AS TREASURER
 
PAM BONDI 
ATTORNEY GENERAL 
AS SECRETARY
ASH WILLIAMS 
EXECUTIVE DIRECTOR & CIO



ATTENTION:
THIS ADDENDUM MUST BE COMPLETED, SIGNED, AND RETURNED BY ALL COMPANIES EXECUTING
A REIMBURSEMENT CONTRACT REGARDLESS OF CHOICE TO ACCEPT OR REJECT THIS OPTIONAL
COVERAGE

ADDENDUM NO. 2
to
REIMBURSEMENT CONTRACT
Effective: June 1, 2011
(Contract)


between


FEDERATED NATIONAL INSURANCE COMPANY
Ft. Lauderdale, FL
(Company)


NAIC # 27980 10790
 
and


THE STATE BOARD OF ADMINISTRATION OF THE STATE OF FLORIDA (SBA) WHICH
ADMINISTERS THE FLORIDA HURRICANE CATASTROPHE FUND (FHCF)


It is Hereby Agreed, effective at 12:00:01 a.m., Eastern Time, June 1, 2011,
that this Contract shall be amended as follows:


TEMPORARY INCREASE IN COVERAGE LIMIT OPTIONS FOR ADDITIONAL COVERAGE PURSUANT TO
SECTION 215.555(17), FLORIDA STATUTES.


Pursuant to Section 215.555(17), Florida Statutes, the Temporary Increase in
Coverage Limit (TICL) Options provision allows the Company to select additional
FHCF reimbursement coverage above its mandatory FHCF coverage layer under the
Reimbursement Contract. The optional coverage selections provided in this
Addendum No. 2 expires on May 31, 2012. Coverage provided under TICL shall
otherwise be consistent with terms and conditions as relates to the
Reimbursement Contract including, but not limited to, definitions, coverage for
Covered Policies as defined, exclusions, loss reporting, and examination
procedures.


 
 

--------------------------------------------------------------------------------

 


To be eligible for this optional coverage, the Company must return a fully
executed Addendum No. 2 (two originals) no later than 5 p.m., Central Time,
March 1, 2011. New Participants, as defined in Article V of the Contract, must
return a fully executed Addendum No. 2 (two originals) within thirty days of
writing its first Covered Policy and prior to a Loss Occurrence, as both terms
are defined in Article V of the Contract, under which the Company would be
eligible for reimbursements under the Contract.
 
Any Company failing to meet the applicable deadline shall not be eligible for
optional coverage under Addendum No. 2.
 
I.
TICL Coverage

 
The Company may purchase one of six optional coverages above its mandatory FHCF
coverage provided for in the FHCF Reimbursement Contract. The TICL options allow
the Company to purchase its mandatory FHCF premium share of one of the six
optional layers of coverage. The optional layers of coverage above the mandatory
FHCF coverage are $6 billion, $5 billion, $4 billion, $3 billion, $2 billion, or
$1 billion.
 
The purchase of a TICL option increases the Company's coverage under the
Reimbursement Contract as calculated pursuant to Section 215.555(4)(d)2.,
Florida Statutes. The Company's increased coverage shall be the FHCF
reimbursement premium multiplied by the TICL multiple. Each TICL coverage
multiple shall be calculated by dividing $6 billion, $5 billion, $4 billion, $3
billion, $2 billion, or $1 billion by the aggregate mandatory FHCF premium under
the Reimbursement Contract paid by all Companies.
 
In order to determine the Company's total limit of coverage, the Company's TICL
coverage multiple is added to its regular Payout Multiple under the
Reimbursement Contract. The total of these two multiples shall represent a
number that, when multiplied by an Company's mandatory FHCF reimbursement
premium under the Reimbursement Contract, defines the Company's total limit of
FHCF reimbursement coverage for the Contract Year under the Reimbursement
Contract and Addendum No. 2. The SBA shall reimburse the Company for 45 percent,
75 percent, or 90 percent of its losses from each Covered Event in excess of the
Company's FHCF Retention under the Reimbursement Contract, plus 5 percent of the
reimbursed losses to cover loss adjustment expense, not to exceed the Company's
total limit of coverage as defined above. The percentage shall be the same as
the coverage level selected by the Company under its Reimbursement Contract.
 
II.
TICL Premium

 
The Company's TICL premium shall be determined as specified in Sections
215.555(5) and (17), Florida Statutes, and shall be due and payable in three
installments on August 1, 2011, October 1, 2011, and December 1, 2011.
 
 
2

--------------------------------------------------------------------------------

 
 
III.
Liability of the FHCF

 
Pursuant to Section 215.555(17)(g), Florida Statutes, the liability of the FHCF
with respect to all TICL addenda shall not exceed $6 billion and shall depend on
the number of insurers that select the TICL optional coverage and the TICL
coverage options selected. In no circumstance shall the liability of the FHCF
exceed its actual claims-paying capacity as defined in Section 215.555(2)(m),
Florida Statutes.
 
The additional TICL capacity shall apply only to the additional coverage
provided under the TICL options and shall not otherwise affect any insurer's
reimbursement from the FHCF if the insurer chooses not to select a TICL option
to increase its limit of FHCF coverage.
 
IV.
Coordination of Coverage

 
Reimbursement amounts under TICL shall not be reduced by reinsurance paid or
payable to the Company from sources other than the FHCF.
 
The TICL coverage shall be in addition to all other coverage provided by the
FHCF under the Company's Reimbursement Contract or other Addenda to the
Reimbursement Contract, and shall be in addition to the claims-paying capacity
of the FHCF as defined in Section 215.555(4)(c)1., Florida Statutes, but only
with respect to those insurers that select the TICL coverage.
 
The TICL coverage selected is irrevocable and shall not overlap or duplicate
coverage otherwise provided for in the Reimbursement Contract, or any Addenda to
the Reimbursement Contract, or offset any co-payments or retention amounts.
 
V.
Addendum No. 2 TICL Coverage Election

 
ALL COMPANIES EXECUTING A REIMBURSEMENT CONTRACT MUST INDICATE BELOW THE LEVEL
OF OPTIONAL TICL COVERAGE SELECTED, IF ANY. IF THE COMPANY FAILS TO MEET THE
MARCH 1, 2011 DEADLINE OR MEETS THIS DEADLINE BUT FAILS TO SELECT AN OPTIONAL
COVERAGE UNDER THIS ADDENDUM, IT SHALL BE DEEMED BY THE STATE BOARD OF
ADMINISTRATION TO BE A CHOICE TO REJECT TICL COVERAGE.
 
If your Company does not want to purchase any TICL coverage, print "No Coverage"
on the line below and initial the box.
 

                                       


 
3

--------------------------------------------------------------------------------

 


By selecting an option below (initial the applicable box), the Company is
selecting its proportionate share based on its mandatory FHCF reimbursement
premium to the total mandatory FHCF reimbursement premiums paid by all Companies
of the layer of optional coverage.


 
 
 
           
Company selects
$1 billion
TICL Coverage
Option
OR
Company selects
$2 billion
TICL Coverage
Option
OR
Company selects
$3 billion
TICL Coverage
Option
OR
Company selects
$4 billion
TICL Coverage
Option
                     
 
/s/ MB
 
       
Company selects
$5 billion
TICL Coverage
Option
OR
Company selects
$6 billion
TICL Coverage
Option
   

 
VI. Signatures
 
/s/ MICHAEL H. BRAUN
 
Federated National Insurance Company
 



By:
Michael H. Braun, President
 
2/25/2011
   
Name/Title
 
Date
 



Approved by:


Florida Hurricane Catastrophe Fund
By: State Board of Administration of the State of Florida


By:
         
Ashbel C. Williams
 
Date
   
Executive Director & CIO
     



Approved as to legality:


By:
         
Gary A. Moreland
 
Date
   
Assistant General Counsel, FL Bar ID#0702765
     



 
4

--------------------------------------------------------------------------------

 
 